United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50503
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STACY CARTER DANIEL,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 6:04-CR-209-1
                        --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     A jury convicted Stacy Carter Daniel of conspiracy to

distribute methamphetamine, conspiracy to attempt to manufacture

methamphetamine, and possession of a substance, pseudoephedrine,

used to manufacture methamphetamine.   The court sentenced Daniel

to 120 months on each count, below the 360-month guideline

minimum and the 20-year statutory maximum for the conspiracy

counts.   Daniel appeals her conviction and sentence.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50503
                                 -2-

     Daniel contends that the evidence was insufficient to

convict her on any count.   Her challenge to the conspiracy counts

is based on her assertion that the accomplices who testified

against her were not credible.    We do not review of the weight of

the evidence or the credibility of the witnesses.    United States

v. Garcia, 995 F.2d 556, 561 (5th Cir. 1993).    There was ample

evidence that, when viewed in the light favorable to the verdict,

would allow any reasonable jury to find Daniel guilty beyond a

reasonable doubt on each count.     United States v. Jaramillo, 42
F.3d 920, 922-23 (5th Cir. 1995).

     Daniel contends for the first time on appeal that we should

grant a new trial under FED. R. CRIM. P. 33, based on the great

weight of the evidence.   This argument might have been

appropriate in the district court, but we do not reweigh the

evidence on appeal.   See United States v. Arnold, 416 F.3d 349,

360-61 (5th Cir. 2005).

     Daniel contends that her sentence was improperly based on

facts neither admitted by her nor proved to the jury beyond a

reasonable doubt.   Under the advisory Sentencing Guidelines

mandated by United States v. Booker, 543 U.S. 220 (2005), the

district court was entitled to find the facts to support the

sentence in the same manner as before Booker.    See United States

v. Alonzo, 435 F.3d 551, 553-54 (5th Cir. 2006); United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).   Because Daniel did not present evidence to rebut the
                           No. 05-50503
                                -3-

facts in the pre-sentence report, the district court was entitled

to rely on those facts, including facts pertaining to drug

quantity, Daniel’s role in the conspiracy, and the risk of danger

to her children.   See United States v Lopez-Urbina, 434 F.3d 750,

767 (5th Cir. 2005).   Daniel has failed to show that any of the

district court’s factual findings were clearly erroneous.    See

United States v. Gonzales, 436 F.3d 560, 584 (5th Cir. 2006)

(post-Booker review of sentencing facts is for clear error).

     Daniel’s contention that judicial fact-finding under post-

Booker advisory Guidelines violates the constitutional

prohibition of ex post facto laws is foreclosed by United States

v. Austin, 432 F.3d 598, 599 (5th Cir. 2005).

     Daniel’s contention that her criminal history score was

invalid fails because, as she acknowledges, there is no authority

for the proposition that criminal history facts must be alleged

in an indictment and proved to a jury.    See Shepard v. United

States, 544 U.S. 13, 125 S. Ct. 1254, 1264 (2004);

Almendarez-Torres v. United States, 523 U.S. 224, 226 (1998).

Daniel fails to show that her sentence below the properly

calculated guideline range was unreasonable.    Cf. Alonzo, 435
F.3d at 554 (sentence within properly calculated guidelines range

is presumed reasonable).

     The judgment of the district court is AFFIRMED.